Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145677(61)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
  ______________________________                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 145677
  v                                                                 COA: 302945
                                                                    Oakland CC: 2010-232176-FC
  RONALD LEE EARL,
             Defendant-Appellant.
  ______________________________/

          On order of the Chief Justice, the motion by plaintiff-appellee to extend the time
  to file its brief and appendix is GRANTED. The brief and appendix filed on August 30,
  2013, are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 2, 2013
                                                                               Clerk